Citation Nr: 1402422	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-47 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to January 1967, including in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011 a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In February 2012, the Board remanded this matter for additional development.  


FINDING OF FACT

The Veteran  has peripheral neuropathy of the upper and lower extremities which is shown by competent evidence to, at least in part, be related to his long-term use of a medication prescribed for treatment of his service-connected psychiatric disability.


CONCLUSION OF LAW

Secondary service connection for peripheral neuropathy of the upper and lower extremities is warranted.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. § 3.310 (a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies in this case.  However, as the benefit sought is being granted, there is no need to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless.  

The Veteran's primary contention is that his peripheral neuropathy of the upper and lower extremities resulting from his exposure to Agent Orange in Vietnam.  Because his claim may be granted under an alternate theory of entitlement (and because the evidence does not support his primary theory of entitlement) the Board finds it unnecessary to address the primary theory of entitlement.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection on a secondary basis is warranted for a claimed disability that was caused or aggravated by a disability which is already service-connected. 

Substantiating a secondary service connection claim requires (1) competent evidence of a chronic disability for which service connection is sought; (2) a disability already service-connected; and (3) competent evidence that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has established service connection for PTSD.  Medical evidence in the record shows that treatment for the PTSD has included prescription for the medication Zoloft.  

 On March 2012 VA examination scheduled to secure a medical opinion in this matter, the consulting provider (who reviewed the record) observed that risk factors for peripheral neuropathy found in the record included long-term-use of Zoloft (up to 50 percent of long-term Zoloft users were found to have such complication), a Vitamin B-12 deficiency, and postservice occupational exposures.   Rejecting the theory that the Veteran's peripheral neuropathy is related directly to his service (due to Agent Orange exposure) the consulting provider opined, in essence, that the etiology of the Veteran's peripheral neuropathy was multi-factorial, and included the Vitamin B-12 deficiency, the occupational exposure, and the use of Zoloft.  She explained the rationale for the opinion, citing to the timing of the onset of peripheral neuropathy symptoms and Veteran's use of Zoloft.

The Board finds no reason to question the expertise of the VA medical provider.  She expresses familiarity with the record, and cites to supporting factual data, referring to pertinent medical studies.  Her opinion is competent medical evidence supporting the Veteran's claim.

It is not in dispute that the Veteran has peripheral neuropathy of the upper and lower extremities (as such has been diagnosed by VA) or that he has service connected PTSD which is treated with Zoloft.  The March 2012 VA examiner's opinion satisfies the final element necessary to substantiate a secondary service connection claim, as it establishes that the use of Zoloft, at least in part, caused the Veteran's peripheral neuropathy.  With resolution of any remaining reasonable doubt in the Veteran's favor, as required under governing law (38 U.S.C.A. § 51107; 38 C.F.R. § 3.102) service connection for peripheral neuropathy as secondary to service-connected PTSD is warranted.


ORDER

The appeal seeking service connection for peripheral neuropathy of the upper and lower extremities is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


